ZANE, C. J.
The plaintiff was with the late Charles A. Nelson when killed’ for whose death a recovery was had in the case of Alfred H. Nelson, Admr., against this defendant. The two cases were submitted at the same time.
The evidence in this record establishes that the plaintiff Saunders was upon the train under the same contract the deceased Nelson was; that they were struck and injured at the same time by the same snow shed.
*244We hold that the opinion in that case should control the decision in this. The judgment is affirmed, with costs.
Cherry, District Judge concurred.
Bartch, J., dissenting.